On Motion for Eehearing-.
ME. JUSTICE MILBUEN
delivered the opinion of the court.
A motion for rehearing has been made and submitted in this ease. Appellant adverts to the fact that the point by him made, to wit, “that the respondents, as tenants in common of the ditch, may not commit waste on the ditch in which they are such tenants in common,” was not discussed by us. It was not necessary to consider the point. The reference is to the Flannery ditch. The complaint does not allege that the respondents are tenants in common in the Flannery ditch with the plaintiff or with anyone. Although the prayer of the complaint is to have respondents restrained from damming or cutting the ditch, the object of the suit, as disclosed by the pleadings, is to prevent injury to the lands of the plaintiff, in which defendant respondents have not, and do not claim, any interest whatever. They could not commit waste on the plaintiff’s land in which they do not claim any interest as occupants or otherwise. They, as tenants in common, cannot be enjoined from cutting or damming the ditch, for the reason that there is a want of sufficient allegations as to such tenancy, and, further, for the reasons stated in the original opinion.

Motion denied.

Mr. Chief Justice Brantly concurs.
Mr. Justice Holloway, being disqualified, takes no part herein.